DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on August 3rd, 2021, has been entered. 
Upon entrance of the Amendment, claim 16 was amended and 20 was cancelled. Claims 1-19 and 21-24 are currently pending. 
Response to Arguments
Applicant's arguments filed August 3rd, 2021 have been fully considered but they are not persuasive. 
Regarding to the rejection of claim 1, the Applicant has argued “During the process, Hooper describes moving the semiconductor device to a clean chamber 545 to remove the coating from the semiconductor device. After the removal of the coating, the robot track 510 moves the semiconductor device to the cold expansion chamber 550, which rapidly cools and expands the tape material. Hooper does not describe removing material from the back side of the wafer. Hooper describes removing a coating from the semiconductor device. Hooper describes removing material from the backside of the wafer, the coating is removed before cooling the wafer. Thus, Hooper does not describe removing material from the back side of the cooled wafer.” The argument are not persuasive, because coating layer disclosed by Hooper was not cited to read on the material on the backside of the substrate recited in claim 1. As stated in the Office Action, the tape layer 210 reads on the claimed “low k dielectric material” (Office Action, 210) is brittle (Hooper, column 7, lines 19-21). The expansion of the brittle dicing tape induces separation of the microelectronic devices along the scribe lines. The die (microelectronic device) is then removed from the dicing tape and packaged, according to conventional semiconductor fabrication process.
The Applicant’s augment regarding to a cold wafer chuck table in claim 2 is not persuasive because the cold chamber 550, disclosed by Hooper, must has a chuck table for supporting the wafer substrate during cooling process.
Regarding to the rejection of claim 10, the Applicant has argued “Gunther does not describe cooling the wafer in any step, much less cooling the wafer such that the wafer is thinned in a cooled state.” The Applicant is invited to revisit the limitations in claim 10. Claim 10 does not require a cooling step. The claim broadly recites “a cool state” and does not provide any range of temperature to be considered “a cooled state”. After a semiconductor process is completed on a wafer, the wafer is cooled down to room temperature. Room temperature is considered “a cooled state”. The temperature is not raised up during the mechanical thinning process, therefore limitation of “the mechanically thinning the wafer while maintaining the wafer in a cooled state” is met. 
Alternatively, as stated in the Office Action, Gunther does not clearly disclose the wafer is maintained in the cooled state, and the deficiency is cured by Hooper. The Applicant does not traverse the combination of Gunther and Hooper, thereby the rejection of claim 10 under 35 U.S.C. 103 is also maintained.
Regarding to claim 16, allowable subject matter of claim 20 has been incorporated into claim 16, thus claim 16 and its dependent claims are allowable.
Regarding to the rejection of claim 22, the Applicant has argued “Gunther does not expressly or inherently describe a stealth dicing method including "thinning the wafer while the wafer is maintained at a sufficiently cold temperature to cause dielectric material of the multiple microelectronic devices in alignment with the scribe lines to become brittle; and fracturing the thinned wafer and the dielectric material of the multiple microelectronic devices along boundaries corresponding to the scribe lines," Gunther does not describe cooling the wafer in any step, much less cooling the wafer such that the wafer is thinned in a cooled state.” The argument are not persuasive, because the claim does not provide any range of temperature to be considered “sufficiently cold temperature”. Therefore, a temperature disclosed by prior art that meets the claimed condition of “dielectric material of the multiple microelectronic devices in alignment with the scribe lines to become brittle” is concluded to meet the limitations of claim. In this case, a “sufficiently cold temperature” disclosed by the prior art is room temperature. As stated in the Office Action, the wafer, disclosed by Gunther, is grinded, and thinned wafers is more fragile than thick wafer. 
Alternatively, as stated in the Office Action, Gunther does not clearly disclose the wafer is maintained at a sufficiently cold temperature to cause dielectric material of the multiple microelectronic devices in alignment with the scribe lines to become brittle, and the deficiency is cured by Hooper. The Applicant does not traverse the combination of Gunther and Hooper, thereby the rejection of claim 22 under 35 U.S.C. 103 is also maintained.
Claim Objections
Claims 1, 10, and 22 are objected to
Regarding to claim 1, the examiner suggests “low-k dielectric material” in lines 2-3 to be amended as “a low-k dielectric material” and “removing material from the back side” in line 9 to be amended as “removing the low-k material from a back side”.
Regarding to claim 10, the examiner suggests “to form a weakened region of semiconductor material” in line 4 to be amended as “to form a weakened region of a semiconductor material;” (please note a semicolon needs to be added).
Regarding to claim 22, the examiner suggests “to cause dielectric material of the multiple microelectronic devices” in lines 5-6 to be amended as “to cause a dielectric material of the multiple microelectronic devices” or “to cause dielectric materials of the multiple microelectronic devices”. Furthermore, “the dielectric material” in line 8 and in the dependent claims should be amended as “the dielectric materials” accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hooper et al. (U.S. Patent No. 10,079,169) or, in the alternative, under 35 U.S.C. 103 as obvious over Son et al. (U.S. Patent Application Publication No. 2006/0006805).
Regarding to claim 1, Hooper teaches a method, comprising:
supporting a semiconductor wafer comprising microelectronic devices including low k dielectric material over an active surface thereof (Figs. 2A-H, column 4, lines 17-27, supporting semiconductor wafer 200 comprising microelectronic devices including low k dielectric material 210 over an active surface. Since the claim does not define what range is consider “low-k”, the tape, which is dielectric material 210, disclosed by prior art is concluded to meet the limitation);
scanning a laser beam into the semiconductor wafer from a back side thereof along scribe lines between adjacent microelectronic devices with a focal point of the laser at a depth inside the semiconductor wafer (Fig. 2C, column 4, lines 27-33; Fig. 3, column 5, lines 18-22);
cooling the semiconductor wafer to a temperature where the low k dielectric material is brittle (column 7, lines 17-21); and
removing material from the back side of the cooled semiconductor wafer and inducing separation of the microelectronic devices along the scribe lines (Fig. 2H, Fig. 3, column 5, lines 52-55).
      Alternatively, Hooper does not clearly disclose the tape including low-k dielectric material.
      Son teaches a tape including low-k dielectric material ([0061], lines 15-16, a tape includes dielectric material having dielectric constants in the range of 2 to 3, lower than dielectric constant of silicon dioxide, which is 3.9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hooper in view of Son to include in the tape a low k dielectric material in order to reduce parasitic capacitance and enable lower heat dissipation, thus allow the tape to break faster under thermal stress.
Regarding to claim 2, Hooper teaches cooling the semiconductor wafer further comprises positioning the semiconductor wafer on a cold wafer chuck table (Fig. 5, element 550, column 7, cold chamber inherently having chuck table for holding the wafer substrate, chuck in a cold chamber is cold).
Regarding to claim 3, Hooper teaches maintaining the cold wafer chuck table at a temperature below a desired temperature of the semiconductor wafer (a cold chamber is maintained at a temperature below “a desired temperature” of the semiconductor wafer. Since the claim does not specify what range could be called “a desired temperature”, the prior art discloses “a cold chamber”, thus is concluded to meet the limitation).
Regarding to claim 4, Hooper generally discloses the cold expansion chamber make the tape material brittle (column 7, lines 20-21), however, Hooper as modified does not specifically disclose maintaining the semiconductor wafer at a temperature between about -10 degrees Celsius and about 5 degrees Celsius. Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to maintain the semiconductor wafer at a temperature between about -10 degrees Celsius and about 5 degrees Celsius in order to ensure the tape to be brittle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 5, Hooper generally discloses the cold expansion chamber make the tape material brittle (column 7, lines 20-21), however, Hooper as modified does not specifically disclose maintaining the semiconductor wafer at a temperature between about 0 degrees Celsius and about 3 degree Celsius. Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to maintain the semiconductor wafer at a temperature between about 0 degrees Celsius and about 3 degrees Celsius in order to ensure the tape to be brittle, since it has been held that where the general In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 6, Hooper generally discloses the cold expansion chamber make the tape material brittle (column 7, lines 20-21), however, Hooper as modified does not specifically disclose maintaining a temperature difference between the cold wafer chuck table and the desired temperature of the semiconductor wafer between about 0 degrees Celsius and about 3 degrees Celsius. Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to maintain a temperature difference between the cold wafer chuck table and the desired temperature of the semiconductor wafer between about 0 degrees Celsius and about 3 degrees Celsius in order to ensure the tape to be brittle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 7, Hooper teaches inducing separation of the microelectronic devices comprises forming cracks corresponding to the scribe lines extending into material of the semiconductor wafer and through the low k dielectric material (column 3, lines 25-26).
Claim 8 is rejected under 35 U.S.C. 103 as obvious over Hooper et al. (U.S. Patent No. 10,079,169) and Son et al. (U.S. Patent Application Publication No. 2006/0006805), further in view of Fukuyo et al. (U.S. Patent No. 8,685,838).
Regarding to claim 8, Hooper does not clearly disclose the scribe lines correspond to streets devoid of integrated circuitry between the separate microelectronic devices. Fukuyo teaches scribe lines correspond to streets devoid of integrated circuitry between the separate microelectronic devices (Fig. 20; column 15, lines 27-31). It would have been obvious to one of 
Claims 10-14, 22, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Gunther et al. (U.S. Patent No. 8,916,403) or, in the alternative, under 35 U.S.C. 103 as obvious over Hooper et al. (U.S. Patent No. 10,079,169).
Regarding to claim 10, Gunther teaches a method of separating a wafer into microelectronic devices comprising:
scanning a laser beam on an interior portion of the wafer along scribe lines separating individual microelectronic device locations to form a weakened region of semiconductor material proximate a focal point of the laser beam and spaced from an active surface of the wafer (Fig. 3, column 8, lines 5-20);
mechanically thinning the wafer while maintaining the wafer in a cooled state (Fig. 5, column 8, lines 41-46, the wafer is not being heated up while it is grinded); and
separating the wafer along the scribe lines into separate microelectronic devices responsive to the mechanical thinning while maintaining the wafer in the cooled state (Fig. 8, column 9, lines 6-14, the wafer is not being heated up during singulation).
      Alternatively, Gunther does not clearly disclose the wafer is maintained in the cooled state.
     Hooper teaches a wafer is maintained in the cooled state (column 7, lines 19-21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gunther in view of Hooper to maintain the wafer in the cooled state in order to make the stack brittle, thus allow the stack to break faster under thermal stress.
Regarding to claim 11, Hooper discloses the wafer having a thickness is between about 8 microns and about 100 microns (column 1, lines 50-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Gunther in view of Hooper to obtain thickness of the wafer to be in between 8 microns and 100 microns after being thinned, in order to easily separate the dies from each other while maintain sufficient strength for each die. 
Regarding to claim 12, Gunther teaches melting the interior portion of the wafer proximate the focal point of the laser beam to form the weakened region (column 8, lines 11-16, high energy laser melts the material).
Regarding to claim 13, Gunther teaches melting the interior portion a distance from an active surface of the wafer and adjacent a selected thickness of the wafer from mechanical thinning (Fig. 3).
Regarding to claim 14, Gunther teaches mechanically thinning comprises back grinding (Fig. 5).
Regarding to claim 22, Gunther teaches a stealth dicing method comprising:
focusing a laser beam within a wafer comprising multiple microelectronic devices to form scribe lines comprising modified semiconductor material between the multiple microelectronic devices (Fig. 3, column 8, lines 5-10);
thinning the wafer while the wafer is maintained at a sufficiently cold temperature to cause dielectric material of the multiple microelectronic devices in alignment with the scribe lines to become brittle (Fig. 5, column 8, lines 41-46, the wafers is not heated up, and become brittle because it is thinned down to crystal imperfection locations
fracturing the thinned wafer and the dielectric material of the multiple microelectronic devices along boundaries corresponding to the scribe lines (Fig. 8, column 9, lines 1-12).
Alternatively, Gunther does not clearly disclose the wafer is maintained at a sufficiently cold temperature to cause dielectric material of the multiple microelectronic devices in alignment with the scribe lines to become brittle.
     Hooper teaches a wafer the wafer is maintained at a sufficiently cold temperature to cause dielectric material of the multiple microelectronic devices in alignment with the scribe lines to become brittle (column 7, lines 19-21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gunther in view of Hooper to maintain the wafer at a sufficiently cold temperature to cause dielectric material of the multiple microelectronic devices in alignment with the scribe lines to become brittle, thus allow the stack to break faster under thermal stress.
Regarding to claim 24, Gunther as modified discloses fracturing the thinned wafer and the dielectric material of the multiple microelectronic devices comprises forming cracks originating at the modified layer and extending through the thinned wafer and between adjacent microelectronic devices (column 9, lines 6-10).
Regarding to claim 25, Gunther as modified discloses the wafer is maintained at a temperature below room temperature while focusing the laser beam within the wafer (Hooper, column 7, lines 19-21).
Claim 23 is rejected
   Regarding to claim 23, Hooper teaches the dielectric material is a tape, however, Gunther and Hooper do not clearly disclose the tape including low-k dielectric material, such that causing dielectric material of the multiple microelectronic devices in alignment with the scribe lines to become brittle comprises causing a low-k interlayer dielectric material to become brittle. Son teaches a tape including low k dielectric material ([0061, last 7 lines, a tape includes dielectric material having dielectric constants in the range of 2 to 3, which is lower than dielectric constant of silicon dioxide, 3.9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hooper in view of Son to include in the tape a low-k dielectric material thus, the causing dielectric material of the multiple microelectronic devices in alignment with the scribe lines to become brittle comprises causing a low-k interlayer dielectric material to become brittle, in order to reduce parasitic capacitance and enable lower heat dissipation, thus allow the tape to break faster under thermal stress.
Allowable Subject Matter
Claims 16-19 and 21 are allowed. Claim 16 has been amended to include the features of former allowable claim 20. The reasons for allowance of former claim 20 were indicated in the previous Office Action.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The statement of reasons for allowable subject matter of claim 9 was indicated in the previous Office Action. 
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 
Claim 22 would be allowable if “sufficiently cold temperature” is specified with a range of temperature according to the specification.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A VU/Primary Examiner, Art Unit 2828